     Case 3:18-cv-01626-DMS-JLB Document 83 Filed 11/29/18 PageID.1071 Page 1 of 4




 1 JOSEPH H. HUNT
   Assistant Attorney General
 2 Civil Division
 3 WILLIAM C. PEACHEY
   Director, District Court Section
 4
   Office of Immigration Litigation
 5 WILLIAM C. SILVIS
   Assistant Director, District Court Section
 6
   Office of Immigration Litigation
 7 SARAH B. FABIAN
   Senior Litigation Counsel
 8
   NICOLE N. MURLEY
 9 Trial Attorney
   District Court Section, Office of Immigration Litigation
10
   U.S Department of Justice
11 P.O. Box 868, Ben Franklin Station
   Washington, D.C. 20044
12
   Phone: (202) 616-0473
13 Fax: (202) 305-7000
   Email: Nicole.Murley@usdoj.gov
14
15 ADAM L. BRAVERMAN
   United States Attorney
16
   SAMUEL W. BETTWY
17 Assistant U.S. Attorney
18 California Bar No. 94918
   Office of the U.S. Attorney
19 880 Front Street, Room 6293
20 San Diego, CA 92101-8893
   619-546-7125
21 619-546-7751 (fax)
22
23 Attorneys for Federal Respondents
24
25
26
27
28
     Case 3:18-cv-01626-DMS-JLB Document 83 Filed 11/29/18 PageID.1072 Page 2 of 4




 1

 2                                 UNITED STATES DISTRICT COURT

 3                              SOUTHERN DISTRICT OF CALIFORNIA

 4
      N.T.C., et al.                                 Case No. 3:18-Cv-1626-DMS-JLB
 5
                       Petitioner-Plaintiff,
 6                                                   Joint Status Report
            vs.
 7
   U.S. IMMIGRATION AND CUSTOMS
 8 ENFORCEMENT, et al.,

 9                     Respondents-Defendants.

10
            The Court ordered the parties to file a joint status report on November 29, 2018, in
11
      anticipation of the status conference scheduled at 1:00pm PST on November 30, 2018. The
12
      parties submit this joint status report in accordance with the Court’s instruction.
13
      Defendants’ Position:
14
            Defendants provide the following updated information about the 100 individual
15
      minors about whom Plaintiffs’ counsel have requested information in N.T.C. Defendants
16
      have not been able to identify 3 of the 100 individual minors as children of adults who could
17
      be Ms. L. class members. The data below on the remaining 97 of 100 minors reflects
18
      approximate numbers maintained by ORR as of at least November 27, 2018. These numbers
19
      are dynamic and continue to change as the reunification process moves forward.
20

21

22                                                  2
Case 3:18-cv-01626-DMS-JLB Document 83 Filed 11/29/18 PageID.1073 Page 3 of 4
     Case 3:18-cv-01626-DMS-JLB Document 83 Filed 11/29/18 PageID.1074 Page 4 of 4




 1
      DATED: November 29, 2018          Respectfully submitted,
 2

 3                                      /s/ Nicole N. Murley
                                        NICOLE N. MURLEY
 4                                      Trial Attorney
                                        Office of Immigration Litigation
 5                                      Civil Division
                                        U.S. Department of Justice
 6                                      P.O. Box 868, Ben Franklin Station
                                        Washington, DC 20044
 7                                      (202) 532-4824
                                        (202) 616-8962 (facsimile)
 8                                      Nicole.Murley@usdoj.gov

 9                                      ADAM L. BRAVERMAN
                                        United States Attorney
10                                      SAMUEL W. BETTWY
                                        Assistant U.S. Attorney
11
                                        Attorneys for Respondents-Defendants
12

13                                      Jennifer Levy (admitted pro hac vice)
                                        JLevy@legal-aid.org
14                                      Gregory Copeland (admitted pro hac vice)
                                        GCopeland@legal-aid.org
                                        Elizabeth Rieser-Murphy (admitted pro hac vice)
15                                      ERieser-Murphy@legal-aid.org
                                        THE LEGAL AID SOCIETY
                                        199 Water St.
16                                      New York, N.Y. 10038
                                        Telephone: (844) 955-3425
17                                      Facsimile: (212) 509-8914
                                        Harrison J. Frahn (State Bar No. 206822)
18                                      hfrahn@stblaw.com
                                        SIMPSON THACHER & BARTLETT LLP
                                        2475 Hanover Street
19                                      Palo Alto, California 94304
                                        Telephone: (650) 251-5000
20                                      Facsimile: (650) 251-5002
                                        Attorneys for Plaintiffs
21

22                                            4
